In a proceeding pursuant to CPLR article 78, inter alia, to review the respondent board of education’s determination to alter the hours of transportation for the handicapped petitioner children, and to compel the board to provide suitable transportation, petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County, dated September 15, 1977, as dismissed the proceeding. Proceeding remitted to Special Term to hear and report on whether the determination of the respondent board that the petitioner private schools were not entitled to an exemption from the revision of the bus transportation schedule for the 1977-1978 school year was arbitrary, in the light of the allegation that the board has granted exemptions to 14 other private schools. Special Term is to file its report with all convenient speed. The appeal is held in abeyance in the interim. In our opinion a hearing on the above issue is necessary before the board’s determination may be judicially evaluated. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.